Citation Nr: 9924879	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-31 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for a 
psychiatric disorder other than post-traumatic stress 
disorder (PTSD), including anxiety and depression, an eye 
disability, paralysis of a cranial (facial) nerve and a 
dental disorder with tooth loss. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
PTSD.

3.  Entitlement to service connection for residuals of a head 
injury/brain injury with equilibrium dysfunction.

4.  Entitlement to VA compensation benefits for paralysis of 
a cranial (facial) nerve, left side, pursuant to 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) as a result of Department of 
Veterans Affairs (VA) treatment.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION


The veteran served on active duty from November 1967 to 
November 1971 and from February 1972 to May 1973.

The Board of Veterans' Appeals (Board) notes that a 
historical review of the record shows that in April 1987 the 
Board denied entitlement to service connection for disorders 
including a psychiatric disorder (PTSD not claimed at that 
time), a dental disorder with tooth loss, a neurologic 
disability manifested by facial nerve damage, and an eye 
disorder including myopia on the basis that no new and 
material evidence was submitted since unappealed RO rating 
decisions in May 1983 and March 1984 providing a new factual 
basis for revision under the law in effect at that time.  The 
Board included the laws and regulations for direct (38 U.S.C. 
§ 310) and secondary (38 C.F.R. § 3.310) service connection 
in its review of the veteran's claim.  Service connection had 
been established solely for maxillary sinusitis with antral 
fistula, postoperative Caldwell-Luc, headaches and tinnitus.  
In an unappealed rating decision in September 1991, the RO 
denied entitlement to service connection for PTSD.  The 
veteran was notified of the denial of his claim on October 2, 
1991, through his representative as his address at that time 
was unknown.  Earlier correspondences sent to his last 
address of record were returned to the RO as undeliverable.  
He failed to update his change of address until October 13, 
1992. 

With respect to the pertinent issues on appeal the record 
shows that in a rating decision dated in November 1996, the 
RO denied claims of whether new and material evidence was 
submitted to reopen a claim of entitlement to service 
connection for a psychiatric disorder including PTSD, anxiety 
and depression; entitlement to service connection for a 
psychiatric disorder including PTSD, anxiety and depression, 
an eye disability, paralysis of a cranial (facial) nerve, 
left side, residuals of a head injury with equilibrium 
dysfunction and dental problems as secondary to service-
connected sinusitis, maxillary with antral fistula, 
postoperative with headaches and tinnitus of the left ear; 
entitlement to VA compensation benefits for paralysis of the 
cranial (facial) nerve, left side pursuant to 38 U.S.C.A. 
§ 1151 as a result of VA treatment and entitlement to a 
permanent and total disability rating for pension purposes 
under 38 C.F.R. § 3.321(b)(2).

The veteran filed a timely notice of disagreement (NOD) in 
January 1997 and both he and his representative were 
furnished a statement of the case (SOC) in October 1997.  The 
SOC indicated that the veteran's claims for service 
connection were reviewed with consideration of laws and 
regulations pertaining to both direct and secondary service 
connection.  

In a timely substantive appeal filed in October 1997, the 
veteran stated that he felt that his psychiatric disorder 
including PTSD with anxiety and depression, an eye 
disability, paralysis of the V cranial maxillary nerve, left 
side, residuals of a head injury with equilibrium disturbance 
and dental problems were not secondary in nature but rather 
represented primary disabilities that were aggravated by 
service-connected maxillary sinusitis.  He noted that each 
condition was incurred in active duty.  He also noted that he 
wanted a hearing before a RO hearing officer.
In a VA Form 119, Report of Contact in December 1997 
indicated that the veteran advised his representative that he 
wished to have service connection awarded based on a direct 
service connection basis.  It was noted that the veteran 
stated that his substantive appeal showed what he was 
seeking.

In a deferred rating decision in January 1998, the RO noted 
as per the veteran's substantive appeal and report of contact 
that the issues for review by the hearing officer were those 
of entitlement to service connection for PTSD, whether new 
and material evidence has been submitted to reopen a claim 
for entitlement to service connection for a psychiatric 
disorder characterized as anxiety and depression, entitlement 
to VA compensation benefits for paralysis of the V cranial 
maxillary nerve, left side pursuant to 38 U.S.C.A. § 1151 as 
a result of VA treatment in February 1975 and entitlement to 
a permanent and total disability rating for pension purposes 
under 38 C.F.R. § 3.321(b)(2).

In a separate rating decision in April 1998, the RO appears 
to have denied the following issues on direct service 
incurrence bases; entitlement to service connection for PTSD, 
whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder other than PTSD including depression and 
anxiety; whether new and material evidence has been submitted 
to reopen a claim for entitlement to service connection for 
an eye disorder (myopia), whether new and material evidence 
has been submitted to reopen a claim for entitlement to 
service connection for residuals of dental trauma, Whether 
new and material evidence has been submitted to reopen a 
claim for entitlement to service connection for paralysis of 
the V cranial maxillary nerve, left side, and entitlement to 
service connection for residuals of a head and brain injury 
with equilibrium dysfunction.

At a hearing before a hearing officer at the RO in June 1993, 
the veteran noted that the issues for discussion fell in two 
categories.  First, the issues that were for the hearing 
officer's decision were service connection for a 
neuropsychiatric disorder including PTSD and entitlement to a 
permanent and total disability rating for pension purposes 
under 38 C.F.R. § 3.321(b)(2).  

The hearing was to be accepted as an NOD regarding other 
issues of whether new and material has been submitted to 
reopen claims for entitlement to direct service connection 
for an eye disorder, dental trauma, paralysis of the cranial 
(facial) nerve, left side, and entitlement to service 
connection for residual of head and brain trauma with 
equilibrium dysfunction denied by the RO in April 1998 and to 
be referred to the rating board for further action.  

In July 1998, the hearing officer's decision granted 
entitlement to a permanent and total disability rating for 
pension purposes under 38 C.F.R. § 3.321(b)(2) and therefore 
such issue is no longer on appeal.  The denial of entitlement 
to service connection for a psychiatric disorder including 
PTSD, anxiety and depression was confirmed and continued.  
The veteran was furnished supplemental statements of the case 
(SSOC) in July 1998 and January 1999 solely on the issue of 
entitlement to service connection for a psychiatric disorder 
including PTSD.  

Following the issuance of the last SSOC, the veteran 
submitted additional medical evidence with waiver of initial 
review by the RO.  See 38 C.F.R. § 20.1304 (c)(1998).

As it appears that an SOC issued in October 1997 also 
included the laws and regulations regarding service 
connection on a direct basis the Board may proceed with 
appellate review without remanding this case for another 
statement of the case.  The veteran's substantive appeal with 
arguments appear to suggest that he is claiming service 
connection for the stated issues on appeal both on a direct 
and secondary bases.  The Board points out that there are 
issues as stated on the previous page that must be considered 
in light of the Board decision in April 1987 and an 
unappealed RO rating decision in September 1991.  

During the course of the veteran's appeal, he appears to have 
raised other issues of entitlement to service connection for 
neck and back injuries and hypertension.  Such matters are 
referred to the RO for appropriate action as they are not 
inextricably intertwined with the certified issues on appeal.



FINDINGS OF FACT

1.  In April 1987, the Board determined that a new factual 
basis had not been presented to reopen previously denied 
claims of entitlement to service connection for a psychiatric 
disorder other than PTSD, including anxiety and depression, 
an eye disability, paralysis of a cranial (facial) nerve and 
a dental disorder with tooth loss.

2.  The evidence submitted since the Board's 1987 decision 
does not bear directly or substantially upon the issues at 
hand, is either cumulative or redundant, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the foregoing claims.

3.  In an unappealed September 1991 rating decision, the RO 
denied the veteran's claim for entitlement to service 
connection for PTSD.

4.  Evidence submitted since the September 1991 rating 
decision bears directly and substantially on the issue at 
hand, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

5.  The claim for entitlement to service connection for PTSD 
is supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.

6.  The claim for entitlement to VA compensation benefits for 
paralysis of a cranial nerve, left side pursuant to 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) as a result of VA 
treatment is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.



7.  The claim for entitlement to service connection for 
residuals of a head injury/brain injury with equilibrium 
dysfunction is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  Evidence submitted since the April 1987 decision wherein 
the Board denied claims of entitlement to service connection 
for a psychiatric disorder other than PTSD, including anxiety 
and depression, an eye disability, paralysis of a cranial 
(facial) nerve and a dental disorder with tooth loss is not 
new and material, and the veteran's claims for such benefits 
have not been reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 
1991); 38 C.F.R. § 3.156(a) (1998).

2.  Evidence submitted since the September 1991 rating 
decision wherein the RO denied service connection for PTSD is 
new and material, and the veteran's claim for that benefit 
has been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1998).

3.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).

4.  The claim for entitlement to VA compensation benefits for 
paralysis of a cranial nerve, left side pursuant to 
38 U.S.C.A. § 1151 (West 1991) as a result of VA treatment is 
not well grounded.  38 U.S.C.A. § 5107.

5.  The claim for entitlement to service connection for 
residuals of a head injury/brain injury with equilibrium 
dysfunction is not well grounded.  38 U.S.C.A. § 5107.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from November 1967 to 
November 1971 and from February 1972 to May 1973.  His 
military occupational specialty was essentially in the area 
of base security policeman.  He served in Korea from May 5, 
1969 to May 7, 1970.  He is not shown to have participated in 
any combat or campaigns involving hostile forces nor awarded 
any decorations indicating combat.  He did not serve in 
Vietnam.

A historical review of the record shows that the veteran's 
service medical records are silent for any eye disability.  
Uncorrected visual acuity was reported as 20/20, bilaterally 
throughout active service.  Psychiatric symptoms initially 
noted in active duty were provisionally attributed to anxiety 
but later associated with  a personality/character disorder.  
The service medical records are silent for any pertinent 
neurologic disability or head/brain injury with equilibrium 
dysfunction.  Neurologic evaluations were normal during 
active service.  He underwent a left-Caldwell-Luc, rotation 
palatal flap and left closure of oral antral fistula in 
October 1972.  

It was noted as history that during service he had a dental 
extraction of the second molar with a secondary oral antral 
fistula which had failed on three previous attempts to be 
closed by dental surgery.  An X-ray study of the sinuses that 
month revealed pansinusitis.  The service medical and dental 
records do not include any specific references to damage to a 
facial nerve, or to a problem with difficulty speaking.  His 
service dental records reflect treatment accorded for 
numerous carious teeth and other dental conditions, including 
the extraction of tooth number 15 which left a residual oro-
antral fistula, and eventually led to surgical procedures to 
close the fistula.  In a statement from an oral surgeon it 
was noted that the veteran was initially seen for extraction 
of an abscessed tooth.  

Postoperative complications resulted in a severe maxillary 
sinus opening and several attempts were made to resolve the 
condition with poor results.  It was noted that an antral 
oral fistula could very well produce conditions associated 
with dizziness and drowsiness.  It was noted that an 
additional operation was required.  On a report of a physical 
examination in February 1973, shortly before final separation 
from active duty, a clinical evaluation of the nose revealed 
Caldwell-Luc operation with sinus headaches.  Clinical 
evaluation of the head and eyes was normal.  There was no 
evidence of dental trauma in service.  Uncorrected vision was 
20/20, bilaterally.  Psychiatric and Neurologic evaluations 
were normal.  Dental examination revealed missing teeth 
numbers, 2, 3, 14-17, 30 and 31.  It was noted as interval 
medical history that the veteran complained that he had 
frequent trouble sleeping, depression, worry, and 
nervousness, all of which had been caused by sinusitis.

An initial report of a VA general medical examination in 
April 1974 revealed no deformity of the head or face.  There 
was no nasal obstruction or deviation.  The gum area was 
described as black.  Uncorrected vision was 20/20 
bilaterally.  Normal ocular motion was noted with pupils 
reacting to light equally.  A neurologic evaluation revealed 
no neurologic finding.  A psychiatric evaluation showed the 
veteran was alert and cooperative.  A well adjusted 
personality was noted at the time of the examination.  The 
examiner noted the veteran complained of sinus pain and 
discharge following extraction of the last upper left molar.  
The left maxillary sinus was slightly tender.  It was 
recommended that the veteran see an ear, nose and throat 
specialist.  

Private dental treatment records reflect treatment in 1974 
for a huge retained oral antral opening in the left maxillary 
area.  It was noted as history that the veteran had a history 
of extraction of the upper first molar in February 1972 with 
five operations performed for the opening, all of which had 
failed.  On July 15, 1974, he underwent currettment of the 
entire left antrum removing multiple polyps and infected 
fibrosed antral mucosa.  A gold foil was burnished over the 
antral opening.  A plastic relaxed oral mucosal flap was then 
closed over the foil.  It was noted that he was being 
referred to a Naval hospital for another surgical attempt at 
closure.  

A VA hospital summary in February 1975, shows that the 
veteran underwent surgery for closure of the oral antral 
fistula on the left side.  It was noted as medical history 
that following tooth extraction he developed an oral antral 
fistula.  He had had multiple attempts at closures since that 
time with "flaps, foil, buttons, etc.," and currently had a 
palatal prosthesis for closure of the fistula.  It was noted 
that the veteran entered for definitive surgery and closure 
of the oral antral fistula.  He had no previous 
hospitalizations except for surgical attempts at closure of 
the oral antral fistula which were usually done by dentists.  
On hospital physical examination the pupils were equal and 
reactive to light and accommodation.  The teeth were noted to 
be in fair repair.  

A 1/2 centimeter oriental fistula was noted in the left upper 
molar extraction.  Neurologic examination was normal.  While 
hospitalized he was taken to the operating room and operation 
was performed for closure of the oral antral fistula with a 
palatal flap and a Caldwell-Luc procedure.  Surgically, the 
closure was described as "quite adequate."  It was noted 
that he had a " prostatic denture" placed to hold the 
palatal flap in place.  Postoperatively, he was noted to do 
well with only minimal oozing from the nasal antral window 
which was done by the Caldwell-Luc approach.  Packing was 
removed and he continued to do well.  He was able to maintain 
a soft diet.  

The sutures were removed from the gingiva and the palatal 
splint was later removed and replaced with a Ward's wonder 
pack lining and the remaining sutures were removed.  It was 
noted that the closure appeared "quite good" and it was 
felt that he had benefited maximally from the hospital and 
should be discharged to follow-up by the ear, nose and throat 
clinic.  He was to return in one week for removal of the 
nasal splint and reevaluation of the oral antral closure.  

During 1975, it appears he was given VA dental treatment for 
abscessed teeth numbers 12 and 13 which were found with a 
fistular tract between them.  

On a report of a VA general medical examination subsequently 
dated in the mid 1970's, the veteran was noted to have a 
history of sinusitis with Caldwell-Luc Antral Fistula 
(currently closed).  An eye examination was nonrevealing 
except for left eye sensitivity to light.  The lower lid 
twitched when a flashlight shined in the eye.  Uncorrected 
vision was 20/25 in the right eye and 20/40 in the left eye.  
He complained of more pain in the left antrum.  He complained 
of left cheek symptoms.  

A VA psychiatric examination reported dated in July 1978 with 
benefit of review of the veteran's claims file shows the 
mental status evaluation was normal.  A VA ear, nose and 
throat clinical record in July 1978 shows the examiner noted 
he was unable to find any objective evidence of sinus disease 
to account for the veteran's pain.  The site of the oral-
antral fistula was well-healed.  The nasal and oral mucosa 
was intact and noninflammed.  The veteran complained that the 
pain began around the nose and eventually spread to the left 
arm and leg.  The examiner opined based upon his findings 
there was a progressive overlay in the veteran's problem.  A 
sinus series was reported as negative.  

In September 1980, a VA neurologist reported finding 
hypesthesia of the left distribution of the maxillary branch 
of the fifth cranial nerve, secondary to surgical procedures, 
by history.

In 1981, a dental examination revealed teeth numbers 2, 3, 
12-17, 30, 7 and 31 to be absent.  Furthermore, the veteran 
had severe alveolar atrophy, and a partial maxillary denture 
with irritation associated with poor base support.  It 
appears he received dental treatment on a fee basis between 
July 1981 and September 1981.  It was noted that he was 
eligible for class V treatment to stay in school for 
vocational rehabilitation training.  

In a January 1982 report, a private physician diagnosed 
myopia and commented that the veteran's symptoms might be 
secondary to multiple surgical procedures for sinusitis, and 
also noted that there was no ocular pathology per se.

In a private medical statement from an ear, nose and throat 
specialist in January 1982, it was noted that following a 
tooth extraction in 1972, the veteran developed an oro-antral 
fistula.  He had seven operations between 1972 and 1974.  He 
complained of constant pain in the left face with 
intermittent pain in the left ear.  He complained of 
generalized left sided pain and felt his left eye was weak.  
Following objective examination, the impression was post oro-
antral fistula and post maxillary sinus.  

A VA examination in February 1982 was reported to show 
cranial nerves II-XII to be grossly intact and without 
decreased sensation.  In October 1982, a VA neurologist 
assessed an atypical facial pain syndrome, probably a variant 
of cluster headache, with superimposed nonorganic features on 
examination.

An unappealed dental rating decision in April 1982 showed 
tooth # 14 extracted with development of fistula requiring 
substantial surgery but no evidence of dental trauma.  It was 
also noted that there was no timely claim filed for Class II 
treatment.

In February 1983, the veteran was noted to have gingivitis 
secondary to an ill-fitting partial denture.

In December 1983, the veteran was considered to be in a 
depressive state.  

A VA medical authorization form in February 1985 noted the 
veteran authorized a local anesthetic to restore teeth.

During February 1986 and March 1986, the veteran underwent 
several special VA examinations.  A dental evaluation 
revealed that he claimed facial trauma to the left side of 
the face while he was in Korea between 1969 and 1970.  He 
noted that some of his teeth were broken in 1972 during 
attempts at closing the oro-antral fissure.  On examination, 
teeth numbers 1-3; 12-17, 30, and 31 were noted to be absent, 
and that other teeth were carious.  There was heavy calculus, 
moderate gingivitis, and periodontitis.  

The muscles of mastication were tender on the left side, and 
the mandible was observed to deviate to the left upon maximum 
opening.  There was a soft surgical defect of the left 
residual ridge, with no apparent oro-antral fistula.  Left 
sinus clouding was incidentally noted upon his dental X-rays.

The report of a neurological evaluation of the veteran shows 
findings of normal speech, and his eyes and the distribution 
of the 5th or 7th cranial nerves, among other areas, were 
"bizarre."  The examination findings were markedly 
augmented and did not correspond to known principles of 
neuroanatomy or neuro-physiology.  The examiner noted he was 
not particularly impressed with spasming in the distribution 
of the 5th or 7th  left cranial nerve.  Final impression was 
markedly augmented examination and complaints including 
facial pain which seemed to be out of proportion with the 
physical findings.

An ear, nose and throat specialist reported finding that 
there had been a successful repair of the veteran's left oro-
antral fistula, and that his partial denture was ill-fitting 
and was causing a persistence of erythema and some of his 
discomfort. Clinical evaluation of his ears, nose and throat 
was otherwise said to be essentially within normal limits.  
X-rays taken of the paranasal sinuses were interpreted by the 
radiologist to be compatible with low grade chronic 
sinusitis.

An ophthalmological evaluation revealed a myopic refractive 
error. The examiner reported that he prescribed appropriate 
glasses.

In April 1987, the Board denied entitlement to service 
connection for disorders including a psychiatric disorder 
(PTSD not claimed at that time), a dental disorder with tooth 
loss, a neurologic disability manifested by facial nerve 
damage, and an eye disorder including myopia on the basis 
that no new and material evidence had been submitted 
providing a new factual basis for a grant of the foregoing 
requested benefits under the law in effect at that time.  The 
Board included the laws and regulations for direct (38 U.S.C. 
§ 310) and secondary (38 C.F.R. § 3.310) service connection 
in its review of the veteran's claim.  


Service connection had been established solely for maxillary 
sinusitis with antral fistula, postoperative Caldwell-Luc, 
headaches and tinnitus.  Of record were unappealed RO rating 
decisions in May 1983 and March 1984.  

Evidence received following the Board's 1987 decision 
includes a VA hospital summary reflecting a lengthy period of 
hospitalization from January 19, 1989 to February 23, 1989 
for status post concussion with fracture of the left mandible 
and superimposed infection.  The veteran underwent 
substantial dental treatment with wiring of mandibular splint 
and arch bar and addition of a circum-mandibular wire.  
According to the veteran, he was mugged in late December 
1988.  He noted being hit in the back of the head and then 
hit with a foreign object, a beer bottle, or stick.  

The veteran noted seeking treatment at a private hospital the 
same morning of the incident, December 22, 1998.  He noted 
that he was unable to eat over Christmas and sought care at a 
VA clinic.  He was allegedly told he had a cracked tooth, but 
that his jaw was "ok."  He noted that on January 11, 1989, 
he was struck by a fist on the left side of his face.  On 
January 17, 1989, he sought medical treatment at the VA 
clinic in Las Vegas.  He was told that his mandible was 
fractured.  He was then sent for hospitalization on January 
19, 1989.  While hospitalized neurosurgery and neurology 
consultations related his complaints of dizziness to the 
concussion he sustained in December 1988.

In May 1991, the veteran first filed a claim for entitlement 
to service connection for PTSD based on his Korean service.  
He noted experiencing bad dreams lately, fighting, being 
aggressive and angry.  

In August 1991, the RO furnished the veteran information 
needed in order to establish his claim of entitlement to 
service connection along with a notice to report for a VA 
examination.  Both items were essentially returned as 
undeliverable at the last address of record.  The veteran's 
service organization was also provided a copy.  

In a deferred rating decision of September 1991, it was noted 
that the veteran did not appear to be living at the address 
of record.  It was noted that the veteran must be allowed 60 
days to respond.  It was also noted that the RO was awaiting 
a response from the Las Vegas outpatient clinic.  

VA outpatient clinical records dated in 1991 were 
nonrevealing for any pertinent finding regarding the issues 
on appeal including PTSD.

In an unappealed rating decision in September 1991 the RO 
denied service connection for PTSD.  Both the veteran and his 
representative were notified.  The veteran as of that time 
had not furnished the RO with a change of address.  In fact 
the veteran first notified the RO of a change of address on 
October 13, 1992 when he filed a claim on an unrelated 
matter.

An August 1995 VA general medical examination report shows no 
pertinent complaint was noted except for head pain which the 
veteran described as radiating from the lower back.  
Examination of the head was negative.  Examination of the 
nose, sinuses, mouth and throat revealed swollen and inflamed 
left nare turbinate with post nasal drip and multiple upper 
and lower missing teeth.  An examination of the eyes 
including description of the external eye, pupil reaction, 
movements, field of vision, uncorrectable refractive error or 
retinopathy was described as negative.  A psychiatric 
evaluation revealed the presence of an anxiety-depressive 
reaction. 

In May 1996 the veteran noted that he was stationed in Korea 
between 1969 and 1970 with the 314th Air Division Combat 
Support Group, on special assignment with the combat security 
police.  He reported that under actual combat conditions at 
Kwan Ju AB, Korea, the base was placed on alert status, and 
he was posted on post perimeter, base defense where he 
challenged and apprehended a North Korean agent after forcing 
him to surrender.  He noted that prior to that time he had 
slapped a sergeant Hendrix because he had panicked.  The 
sergeant came up behind him crying uncontrollably and his 
weapon discharged live ammunition all around the veteran's 
feet.  

The veteran noted that his first instinct was to shoot the 
sergeant before being shot so the veteran pointed his rifle 
at the sergeant and at that moment the sergeant pointed his 
gun in the air and stopped crying.  The veteran noted turning 
the North Korean agent over to his supervisor.  The veteran 
noted that he learned that sergeant Hendrix, " a coward and 
liar" claimed to have captured the agent and reported that 
the veteran had done nothing.  The veteran noted that all of 
his fellow security policemen laughed at him and said he 
should have shot the agent.  He noted this had led to a life 
long stressful disorder of nightmares and flashbacks, 
anxiety, paranoia and trauma.  

The veteran also noted that while in Korea during combat 
training he participated in a simulated ambush exercise on a 
convoy that entailed being fired upon by artillery simulators 
and automatic weapons.  He noted running up a hill into 
machine gun fire.  He noted he was actually knocked 
unconscious by a foreign object that hit him on the left side 
of his helmet and face.  He noted having nightmares about 
being blown-up and being shot.  He noted that what he thought 
was a toothache was actually a fractured bone surrounding the 
tooth during the simulated artillery explosion.  The dentist 
filled the tooth several different times without relief.  

Finally the tooth was pulled and an antra oral fissure 
developed as a consequence of the tooth extraction.  He noted 
that he had undergone several unsuccessful major surgeries in 
an attempt to close the opening into his sinus.  He noted he 
began to suffer severe pain in his mouth, sinus headaches, 
dizziness and equilibrium dysfunction, depression, stress, 
anxiety and difficulty focusing.  He also related an incident 
where he was reduced in rank for disobeying an order that was 
deliberately staged by the first sergeant.  

A private physical examination report from a chiropractor in 
July 1986, received in September 1996 referred to 
musculoskeletal injury including complaints of dizziness and 
left head symptoms associated with a motor vehicle accident 
in October 1985.  

VA mental health clinical records dating between 1996 and 
1999 refer to treatment for PTSD based upon the veteran's 
history.  The records were reviewed by a medical doctor.  The 
veteran noted "I keep having dreams and obsessing on what 
happened to me while I was in the service."  He was noted to 
have produced a list of notes he had been keeping on his 
dreams and recurrent thoughts.   

A VA sinus computerized tomography (CT) scan in June 1997 
revealed postsurgical changes about the inferior and medial 
left maxillary sinus compatible with the veteran's history of 
surgery.  Chronic sinusitis was noted affecting the right 
maxillary antrum, left sphenoidal, ethmoidals and frontal 
sinuses.

A report of a VA dental examination in August 1997 noted 
Class III type with findings reflecting no evidence of sinus 
opening.  Various teeth were noted as missing.  Periodontal 
disease was noted as arrested.  Teeth were noted as missing 
and nonrestorable.  It appears he received Class III dental 
treatment between October 1997 and November 1997 based on 
that August 1997 examination.  (Class III dental treatment is 
authorized for dental conditions found to be aggravating an 
adjudicated service-connected disability under 38 C.F.R. 
§ 17.161).

In June 1998, the veteran attended a hearing before a hearing 
officer at the RO.  A copy of the hearing transcript is on 
file.  He noted being treated for PTSD in active service 
based upon stressors noted in his earlier statement.  He 
noted receiving treatment at the VA mental health clinic 
through psychiatric social workers.  He noted developing 
paralysis of the seventh facial nerve and eye problems 
related to multiple sinus surgeries beginning in 1972.  He 
noted that the diagnosis of gingivitis in the record was a 
misdiagnosis and should be corrected to reflect a surgical 
trauma defect.  He noted receiving a head/brain trauma while 
participating in simulated combat exercises in Korea.  He 
noted developing equilibrium dysfunction in active service.  

The record shows that service-connection has been established 
for maxillary sinusitis with antral fistula, postoperative 
Caldwell-Luc procedure with headaches and for tinnitus, left 
ear.  
I.  Entitlement to VA compensation 
benefits for paralysis of a cranial 
nerve, left side pursuant to 38 U.S.C.A. 
§ 1151 as a result of VA treatment. 

Criteria

Pursuant to 38 U.S.C.A. § 1151 (West 1991), VA is required to 
pay disability compensation for disability, aggravation of 
disability or death, to a veteran "in the same manner as if 
such disability, aggravation or death were service-
connected," under the following circumstances; where any 
veteran shall have suffered an injury, or aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation awarded under any of the laws administered by 
the VA, or as the result of having submitted to an 
examination under any such law, and not the result of the 
veteran's own willful misconduct, and any such injury or 
aggravation results in additional disability to or the death 
of the veteran.

In Gardner v. Derwinski, the United States Court of Appeals 
for Veterans Claims (Court) declared invalid the provisions 
of 38 C.F.R. § 3.358(c)(3) (1994), requiring VA fault or 
accident prior to recovery under 38 U.S.C.A. § 1151.  Gardner 
v. Derwinski, 1 Vet. App. 584 (1991), Aff'd Sub Nom., Gardner 
v. Brown, 5 F.3d. 1456 (Fed. Cir. 1993), Brown v. Gardner, 
115 S. Ct. 552 (1994).  In December 1994, the United States 
Supreme Court held that VA is not authorized by § 1151 to 
exclude from compensation the "contemplated or foreseeable" 
results of non negligent medical treatment, as was provided 
by 38 C.F.R. § 3.358(c)(3).

Subsequently, the VA Secretary sought an opinion from the 
Attorney General as to the scope of the exclusion from § 1151 
coverage contemplated by the Supreme Court's decision. In a 
memorandum to the Secretary dated January 20, 1995, the 
Deputy Assistant Attorney General, Office of Legal Counsel, 
U.S. Department of Justice, indicated that the Supreme 
Court's holding is read most accurately as excluding from 
coverage under § 1151 only those injuries that are certain, 
or perhaps the very nearly certain, result of proper medical 
treatment."

In March 1995, amended regulations were published deleting 
the fault or accident requirement of 38 C.F.R. § 3.358, in 
order to conform the regulations to the Supreme Court's 
decision.  Section (c)(3) of 38 C.F.R. § 3.358 was amended to 
remove the "fault" requirement which was struck down by the 
Supreme Court.  
38 C.F.R. § 3.358(c)(1) provided that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  

Further, 38 C.F.R. § 3.358(b)(2) provided that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative. "  Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered."

Under the new 38 C.F.R. § 3.358(c)(3), compensation was 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment. Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  See 
section 422(a) of PL 104-204.

The veteran's claim for compensation benefits under 38 
U.S.C.A. § 1151 was filed prior to October 1, 1997.  All 
claims for benefits under 38 U.S.C.A. § 1151, which govern 
benefits for persons disabled by treatment or vocational 
rehabilitation, filed before October 1, 1997, must be 
adjudicated under the provisions of section 1151 as they 
existed prior to that date.  VAOPGCPREC 40-97.


Analysis

The veteran essentially argues that during a period of VA 
hospitalization in February 1975, he underwent surgery for 
closure of the oral antral fistula on the left side and 
subsequently developed a facial nerve paralysis following the 
surgical procedure.

The threshold question in all cases is whether the claimant 
has presented a well grounded claim pursuant to 38 U.S.C.A. § 
5107(a).  A well grounded claim is a claim which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  A claimant has the 
initial burden of "submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded." 38 U.S.C.A. § 5107(a).  There must be more 
than a mere allegation; the claim must be accompanied by 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); Grivois v. Brown, 6 Vet. App. 
136, 139 (1994).

Where the issue is factual in nature, e.g., whether an 
incident occurred during service or whether a clinical 
symptom is present, competent lay testimony may constitute 
sufficient evidence to establish a well grounded claim.  
Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  However, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Generally, evidentiary assertions must be accepted as true 
for the purpose of determining whether the claim is well 
grounded.  Exceptions to this principle occur when the 
evidentiary assertion is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993); See 
also, Espiritu v. Derwinski, 2 Vet. App. 492 (1992); and 
Tirpak, 2 Vet. App. at 611.

In this case, the determinative issue is medical diagnosis 
and causation.  The veteran is competent to make assertions 
as to concrete facts within his own observation and 
recollection, that is, objective manifestations of his 
symptomatology.  His assertions are not competent to prove 
that which would require specialized knowledge or training. 
Layno v. Brown, 6 Vet. App. 465, 470(1994); Espiritu, 2 Vet. 
App. at 494-95.  Specifically, the Court has held that lay 
testimony is not competent to prove a matter requiring 
medical expertise.  Fluker v. Brown, 5 Vet. App. 296, 299 
(1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. 
Brown, 5 Vet. App. 93, 95 (1993); Grottveit, 5 Vet. App. at 
92-93; Clarkson v. Brown, 4 Vet. App. 565, 567 (1993).  Thus, 
"lay assertions of medical diagnosis and causation cannot 
constitute evidence to render a claim well grounded..." 
Grottveit, 5 Vet. App. at 93.

In the current case before the Board, the veteran has failed 
to submit any competent medical evidence showing that he has 
a pertinent facial nerve paralysis that resulted from VA 
treatment or examination by VA in February 1975.  
Importantly, the Board notes that the Caldwell-Luc approach 
was shown to have successfully closed the oral antral 
fistula.  Significantly, while in late 1980 there was 
indication noted by history of hypesthesia of the left 
distribution of the maxillary branch of the fifth cranial 
nerve, secondary to surgical procedures, the subsequent 
neurologic examinations have failed to clinically confirm the 
presence of organic neurologic disability accounting for the 
veteran's complaints.  Rather, it was essentially noted that 
examination findings were markedly augmented and did not 
correspond to known principles of neuroanatomy or neuro-
physiology.  

One examiner noted he was not particularly impressed with 
spasming in the distribution of the 5th or 7th  left cranial 
nerve.  Final impression was markedly augmented examination 
and complaints including facial pain seemed to be out of 
proportion with the physical findings.  A more recent VA 
neurological evaluation was normal.

The contentions raised in the context of this appeal are not 
supported by the evidence of record, nor has any competent 
medical evidence in support thereof been offered.  As the 
veteran is a layperson, his contentions are not probative 
since they are not competent to provide an opinion on medical 
diagnosis and causation.  See King v. Brown, 5 Vet. App. 19, 
21 (1993); Espiritu, 2 Vet. App. 492 (1992); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The opinion of qualified 
medical personnel is required to establish medical diagnosis 
and causation.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

The Board points out that there is no objective medical 
evidence of record which demonstrates the presence of a 
facial nerve paralysis with any causal relationship to VA 
treatment, and/or examination within the pertinent laws and 
regulations cited above.  There is simply no clinical 
evidence associating VA examination or treatment with any 
underlying symptom or disorder.  Consequently, the claim is 
not well grounded and "VA was not required to carry the 
claim to full adjudication."  Tirpak, 2 Vet. App. At 611; 
Boeck v. Brown, 6 Vet. App. 14 (1993).

The Court, citing both Espiritu and Grottveit, found that the 
veteran's own statements were not competent evidence of 
medical diagnosis and causation.

As the Board finds that the appellant has not met the initial 
burden of submitting a well grounded claim for entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151 for a facial nerve paralysis; the appeal must be denied.  
No duty to assist the appellant in this claim has arisen.






The RO's adjudication of the claim does not constitute 
prejudicial error.  Grottveit, 5 Vet. App. At 93; Tirpak, 2 
Vet. App. At 611; Sanchez v. Derwinski, 2 Vet. App. 330, 333 
(error is harmless if it does not change the resolution of 
appellant's claim).

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
of whether the claim is well grounded, it must be considered 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to respond and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this instance, the Board does not find such 
prejudice because the appellant has not met the threshold 
obligation of submitting a well grounded claim.  Meyer v. 
Brown, 9 Vet. App. 425 (1996).

If the claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  Accordingly, the claim for entitlement 
to compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a facial nerve paralysis is denied.  Edenfield v. 
Brown, 6 Vet. App. 432 (1994).

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any 
pertinent evidence that has not already been obtained that 
would well ground his claim.  McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1997), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 
1997).

As the claim for entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for a facial nerve 
paralysis is not well grounded, the doctrine of reasonable 
doubt has no application to the veteran's case.


II.  Service connection for residuals of 
head/brain injury with equilibrium 
dysfunction.

Criteria

Service connection may be established for disability 
resulting from personal injury suffered or a disease 
contracted in the line of duty, or for aggravation of 
preexisting injuries suffered or disease contracted in line 
of duty.  38 U.S.C.A. § 1110 (West 1991). 

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

If the disability is a disease of the central nervous system 
and manifested to a compensable degree within one year 
following separation from active duty, service connection may 
be granted. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (1998).

In Allen v. Brown, 7 Vet. App. 439 (1995), the Court made 
clear that service connection may not only be granted for a 
disorder found to be proximately due to or the result of a 
service-connected disability, but also when it is shown that 
the claimed disorder has been aggravated by the service-
connected disability.  In such cases, according to the Court, 
a basis exists upon which to predicate a grant of entitlement 
to service connection on a secondary basis.  Thus, pursuant 
to 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.310(a) 
(1998), when aggravation of a veteran's nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability, such veteran shall be compensated for 
the degree of disability, but only that degree over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.322 (1998).

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury  in service (lay or medical evidence), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

A claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which service connection is 
sought, in order for the claim to be well grounded.  See 
Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).



When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim for service connection for residuals of 
head/brain injury with equilibrium dysfunction must be denied 
as not well grounded.

As to the veteran's claim for service connection for 
residuals of head/brain injury with equilibrium dysfunction, 
the Board notes that such disorder was not shown in active 
service or, if at all, until many years thereafter, without 
any competent medical evidence of a nexus with either active 
duty or to a service-connected disability.  See. Caluza v. 
Brown, 7 Vet. App. 498 (1995); Jones (Wayne L.) v. Brown, 7 
Vet. App. 134 (1994).  

The overall record appears to suggest that any head/brain 
injury residuals including equilibrium dysfunction and 
dizziness, if present, stem from an intercurrent post service 
motor vehicle accident. 

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required. Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  



The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, his lay assertions cannot constitute cognizable 
evidence, and as cognizable evidence is necessary for a well 
grounded claim, Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992), the absence of cognizable evidence renders a 
veteran's claim not well grounded.

The veteran clearly asserts a fact well beyond his 
competence.  King v. Brown, 5 Vet. App. 19, 21 (1993).  As 
competent medical evidence of residuals of head/brain injury 
with equilibrium dysfunction with a nexus to the veteran's 
recognized active service or service-connected disability has 
not been presented, the veteran's claim is not well grounded.  

If the claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  Accordingly, the claim for entitlement 
to service connection for residuals of head/brain injury with 
equilibrium dysfunction is denied.  Edenfield v. Brown, 6 
Vet. App. 432 (1994).

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom.  Epps v. Gober, 126 F. 3d 1464 
(Fed. Cir. 1997).

As the claim for service connection for residuals of 
head/brain injury with equilibrium dysfunction is not well 
grounded, the doctrine of reasonable doubt has no application 
to the veteran's case.

III.  Whether new and material evidence 
has been submitted to reopen claims of 
entitlement to service connection for a 
psychiatric disorder other than post-
traumatic stress disorder (PTSD), 
including anxiety and depression, an eye 
disability, paralysis of a cranial 
(facial) nerve and a dental disorder with 
tooth loss.

Criteria

The law provides that, when a claimant requests that a claim 
be reopened after an appellate decision and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and an adverse 
determination as to either question is appealable.  38 
U.S.C.A. §§  7104, (West 1991).  If new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1100.

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  When determining whether the veteran 
has submitted new and material evidence to reopen a claim, 
consideration must be given to all the evidence since the 
last final denial of the claim.  Evans v. Brown, 9 Vet. App. 
273 (1996).

In the Evans case, the Court expounded upon the "two-step 
analysis" which must be conducted under 38 U.S.C.A. § 5108.  

First, it must be determined whether the evidence presented 
or secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] evidence" 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Second, if the evidence is new and material the Board must 
reopen the claim and review all of the evidence of record to 
determine the outcome of the claim on the merits.

The first step involves three questions: 

(1) Is the newly presented evidence "new" (not of record at 
the time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record)? 

(2) Is it "probative" of the issue at hand? 

(3) If it is new and probative, then, in light of all the 
evidence of record, is there a reasonable possibility that 
the outcome of the claim on the merits would be changed?

To justify a reopening of a claim on the basis of new and 
material evidence, there must be a reasonable possibility 
that the new evidence, when viewed in context of all the 
evidence, both old and new, would change the outcome.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  However, in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal Circuit 
held that the Court impermissibly ignored the definition of 
"material evidence" adopted by the Department in 38 C.F.R. 
§ 3.156 and without sufficient justification or explanation, 
rewrote the regulation to require, with respect to newly 
submitted evidence, that "there must be a reasonable 
possibility that new evidence, when viewed in the context of 
all the evidence, both old and new, would change the outcome.  
See, Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The Federal Circuit held invalid the Colvin test for 
materiality as it was more restrictive than 38 C.F.R. § 
3.156(a).

In Elkins v. West, 12 Vet. App 209 (1999) the Court 
essentially held that the recent decision of the Federal 
Circuit in Hodge required the replacement of the two-step 
test in Manio with a three step test.  

Under the Elkins test, the Secretary must first determine 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, immediately upon reopening, the Secretary 
must determine whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, the Secretary may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.

The Court has held that the Board is under a legal duty in 
such case to determine if there was new and material evidence 
to reopen the claim, regardless of the RO's action.  Barnett 
v. Brown, 8 Vet. App. 1 (1995).  The Court has held that in 
claims where an intervening change in the law or regulation 
has created a new basis of entitlement to a benefit, de novo 
adjudication of the claim is warranted.  
See Spencer v. Brown, 4 Vet. App. 283 (1993).


Analysis

The Board notes that in April 1987, the Board determined that 
a new factual basis had not been presented to reopen 
previously denied claims to reopen claims of entitlement to 
service connection for a psychiatric disorder other than 
PTSD, including anxiety and depression, an eye disability, 
paralysis of a cranial (facial) nerve and a dental disorder 
with tooth loss.  The Board's review of the veteran's claims 
included consideration of the laws and regulations pertaining 
to direct and secondary service connection.  At that time it 
was essentially noted that that the voluminous record 
including the veteran's service medical records and post 
service VA and private clinical data including pertinent 
reports of VA examinations failed to demonstrate the presence 
of a chronic psychiatric disorder, eye disability, or facial 
nerve paralysis during active duty.  

The record suggested that the psychiatric symptoms first 
noted in service and provisionally associated with anxiety 
were later attributed to a personality disorder, not 
considered a disease or injury for compensation purposes 
under 38 C.F.R. § 3.303(c).  The post service record was 
absent any competent medical evidence of a nexus between the 
psychiatric disability first noted years postservice with any 
incident of service nor shown to be casually related to a 
service-connected disability.  

Moreover an eye disorder was not shown during active service 
as all clinical evaluations of the eye including visual 
acuity tests were normal.  The post service medical data 
failed to objectively confirm the presence of ocular 
pathology.  Rather, the reliable clinical record at that time 
essentially revealed decreased vision associated with a 
refractive error process that was not considered a disease or 
injury for the payment of compensation benefits under 
38 C.F.R. § 3.303(c).  Cranial nerve (facial) paralysis was 
not confirmed clinically either on active duty or by the 
postservice evidence of record at that time.  

Additionally, the Board reviewed the extensive inservice and 
postservice dental surgical treatment record including 
attempts to close an oro-antral fistula following a tooth 
extraction in service and found that the evidence received 
after 1983 did not show the veteran had a chronic dental 
disorder recognizable for compensation purposes, which was 
not already service-connected.  There was no evidence of 
dental trauma in service.  The Board pointed out that present 
evidence at that time merely revealed findings of gingivitis 
which was not considered a disease and was not ratable under 
the provisions of 38 C.F.R. § 3.382(c) in effect.  Moreover, 
it was noted that loss of teeth due to loss of the alveolar 
process through natural resorption was not ratable with 
reference provided to 38 C.F.R. § Part 4, Diagnostic Code 
9913.  

The veteran seeks to reopen his claims denied by the Board in 
April 1987.  However, in the case at hand, the Board finds 
that new and material evidence has not been submitted to 
warrant the reopening of the veteran's claims for service 
connection for a psychiatric disorder other than PTSD, 
including anxiety and depression, an eye disability, 
paralysis of a cranial (facial) nerve and a dental disorder 
with tooth loss.  The specified basis of the Board's April 
1987 denial is not changed materially by the additional 
medical evidence.  

Specifically, the Board notes that with respect to the 
veteran's psychiatric disability other than PTSD including 
anxiety and depression, the added evidence merely reflects 
the continuation of findings attributed to a psychoneurosis 
at a time dating years following separation from active duty 
without competent medical evidence of a nexus with any 
incident of active service or to a service-connected 
disability.  Additionally there is no competent medical 
evidence suggesting the veteran has a psychiatric disability 
that is aggravated by a service-connected disorder.  

Moreover, the added clinical evidence fails to demonstrate 
the presence of a cranial nerve (facial) paralysis or ocular 
pathology.  The question of whether the veteran has either 
disability as secondary to a service-connected disability is 
therefore moot.

With respect to the veteran's claim of service connection for 
dental disability claimed as resulting from trauma the Board 
notes that present laws and regulations state with regard to 
service connection for dental conditions, each missing or 
defective tooth and each disease of the investing tissues 
will be considered separately, and service connection will be 
granted for disease or injury of individual teeth and 
investing tissues, shown by the evidence to have been 
incurred in or aggravated by service. 38 C.F.R. § 3.381(a).  

As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it is due to a 
combat wound or other service trauma. 38 C.F.R. § 3.381(e).  
The significance of finding that a dental condition is due to 
service trauma is that a veteran is entitled to VA outpatient 
dental treatment (for the specific dental condition due to 
trauma) as often as may be found necessary, regardless of 
when an application for such treatment is filed.  38 U.S.C.A. 
§ 1712(a)(1)(C); 38 C.F.R. § 17.161(c).  

At a recent hearing at the RO the veteran noted that the 
diagnosis of gingivitis in the record at the time of the 
Board's decision in April 1987 was a misdiagnosis and should 
be corrected to reflect surgical trauma defect.  The 
pertinent medical evidence submitted after April 1987 refer 
to additional dental disability related to head and facial 
injuries sustained by the veteran in the late 1980's and is 
not shown to be related to any incident of active duty or to 
a service-connected disability.  The dental records and 
examination in 1997 reveal Class III treatment.  Again, Class 
III dental treatment is authorized for dental defects shown 
to be aggravating an adjudicated service-connected 
disability.  

Importantly, the Board notes that while the veteran primarily 
argues that he incurred dental trauma due to dental treatment 
including several surgical procedures to close an oro-antral 
fistula the pertinent legal authority provides that the 
dental condition must result from "combat wounds or service 
trauma," and such contemplates an external injury such as a 
blow to the mouth.  

In a precedent opinion, the General Counsel of VA has held 
the term "service trauma" does not include the intended 
effects of treatment provided during the veteran's military 
service.  VAOPGCPREC 5-97.  The Board may not overlook the 
fact that the veteran was treated for significant dental 
disability sustained following intercurrent postservice head 
and facial trauma in the late 1980's requiring 
hospitalization.

Clearly, the added evidence fails to provide competent 
medical evidence of a nexus between any present dental 
disability with a recognized dental trauma in service.  
Moreover, the medical evidence fails to provide competent 
medical evidence of a causal relationship between an 
adjudicated service-connected disability and any dental 
disorder for which service connection is sought.  
Additionally, the record fails to provide competent medical 
evidence showing that an adjudicated service-connected 
disability has an aggravating effect upon a dental condition.  

Also, the Board notes that any evidence noted in the medical 
record which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit v. Brown, 5 Vet. App. 91 (1993) 
requirement.  

Such evidence cannot enjoy the presumption of truthfulness 
accorded by Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
and Justus v. Principi, 3 Vet. App. 510, 512 (1992) as to 
determination of whether there is new and material evidence 
for the purpose of reopening a claim because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, and a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  See LeShore v. Brown, 8 Vet. App. 406 
(1995).

It is also significant to note that the veteran's own opinion 
as to the etiology of any pertinent claimed disorder is of 
minimal probative value as he is not shown to have the 
medical credentials requisite to offer a competent medical 
opinion as to causation and/or diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).




Clearly, the medical records not previously of record are new 
in that they were not considered in the 1987 denial.  
However, for the foregoing reasons the Board notes that the 
added evidence is not both new and material as it does not 
bear directly and substantially on the specific matters under 
consideration, is cumulative or redundant, and by itself or 
in combination with the other evidence, is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claims.  

As the Board noted earlier, the Court recently announced a 
three step test with respect to new and material cases.  
Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156 to reopen the claim, and if so, VA must 
determine whether the claim is well grounded based on a 
review of all the evidence of record and lastly, if the claim 
is well grounded, VA must proceed to evaluate the merits of 
the claim, but only after ensuring that the duty to assist 
has been fulfilled.  Winters v. West, 12 Vet. App 203 (1999); 
Elkins v. West, 12 Vet. App 209 (1999). 

Accordingly, in view of the fact that new and material 
evidence has not been submitted to reopen the veteran's 
claims for entitlement to service connection for a 
psychiatric disorder other than PTSD, including anxiety and 
depression, an eye disability, paralysis of a cranial 
(facial) nerve and a dental disorder with tooth loss, the 
first element has not been met.  No further analysis of the 
application to reopen the claims is appropriate.  Butler v. 
Brown, 9 Vet. App. at 171 (1996).





IV.  Whether new and material evidence 
has been submitted to reopen a claim of 
entitlement to service connection for 
PTSD.  

Analysis

Following a comprehensive review of the record, the Board may 
not overlook the fact that the evidence submitted since the 
RO rating decision in September 1991 presently contains VA 
outpatient mental health clinical records dating between 
approximately 1996 and 1999 that were reviewed by a physician 
listing a diagnosis of PTSD based on the veteran's claimed 
inservice stressors as essentially contained in his statement 
of record dated in May 1996 and noted by him at a hearing at 
the RO in June 1998.  

The new medical evidence submitted does bear directly and 
substantially on the specific issue at hand and is neither 
cumulative nor redundant, and by itself or in combination 
with the other evidence, is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  Accordingly, the veteran's claim for 
entitlement to service connection for PTSD is reopened and 
must be considered on a "de novo" basis.  38 C.F.R. 
§ 3.156(a).  

The Court has held that if the Board's initial de novo 
consideration of the merits of a reopened claim might be 
prejudicial to the appellant, the case must be remanded to 
the RO for initial de novo consideration.  Bernard v. Brown 4 
Vet. App. 384 (1993). 

As the Board noted earlier, the Court recently announced a 
three step test with respect to new and material cases.  
Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156 to reopen the claim, and if so, VA must 
determine whether the claim is well grounded based on a 
review of all the evidence of record and lastly, if the claim 
is well grounded, VA must proceed to evaluate the merits of 
the claim, but only after ensuring that the duty to assist 
has been fulfilled.  Winters v. West, 12 Vet. App 203 (1999); 
Elkins v. West, 12 Vet. App 209 (1999). 


Well Grounded Claim

The recent VA mental health clinical records appear to 
reflect treatment for alleged inservice stressors that have 
been associated by a VA physician with a diagnosis of PTSD.  
Accordingly, the Board finds that the veteran's claim of 
entitlement to service connection for PTSD is plausible and 
capable of substantiation, and is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  

Furthermore, as all relevant facts have not been properly 
developed, further assistance to the veteran with the 
development of evidence is required.  See 38 U.S.C.A. § 5107 
(West 1991).


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to VA compensation benefits for paralysis of a 
cranial (facial) nerve, left side pursuant to 38 U.S.C.A. 
§ 1151 as a result of VA treatment, the appeal is denied.

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for residuals of head/brain 
trauma with equilibrium dysfunction, the appeal is denied.  

The veteran not having submitted new and material evidence to 
reopen claims of entitlement to service connection for a 
psychiatric disorder other than PTSD, including anxiety and 
depression, an eye disability, paralysis of a cranial 
(facial) nerve and a dental disorder with tooth loss, the 
appeal is denied. 

The veteran having submitted new and material evidence to 
reopen a claim of entitlement to service connection PTSD, the 
appeal is granted in this regard.

The veteran has submitted a well grounded claim of 
entitlement to service connection for PTSD.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that additional development of the record is 
needed in order to supplement the record with sufficient 
evidence in order for the Board to render a legal 
determination on the issue of entitlement to service 
connection for PTSD.  Significantly the Board notes that in a 
statement dated in May 1996 and at an RO hearing in June 
1998, the veteran referred to alleged inservice stressors in 
support of his claim of entitlement to service connection for 
PTSD.  The record contains VA mental health outpatient 
treatment records dating between approximately 1996 and 1999 
listing PTSD as a diagnosis based upon the veteran's claimed 
stressors.  The Board may not overlook the fact that the 
veteran has never been afforded an examination by a 
specialist in psychiatry to confirm the nature and extent of 
any PTSD process.  

Importantly, the Board notes that the Court, in Zarycki v. 
Brown, 6 Vet. App. 91 (1993), set forth an analytical 
framework for establishing the presence of a recognizable 
service stressor, which is an essential prerequisite to 
support a diagnosis of PTSD.  

This analysis has been expanded upon by the Court in 
subsequent decisions, such as West v. Brown, 7 Vet. App. 70 
(1994), Moreau v. Brown, 9 Vet. App. 389 (1996), Cohen v. 
Brown, 10 Vet. App. 128 (1997); Gaines v. West, 11 Vet. App. 
353 (1998) and Patton v. West, 12 Vet. App. 272 (1999).

Significantly, the Board notes that in the case of Zarycki v. 
Brown, 6 Vet. App. 91 (1993), the Court set forth the 
framework for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  

The Court's analysis divides into two major components, the 
first component involves evidence required to demonstrate the 
existence of an alleged stressful event, and the second 
involves a determination as to whether the stressful event is 
of the quality to support the diagnosis of PTSD.  The 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).

Whether or not a veteran "engaged in combat with the enemy" 
must be determined through recognized military citations or 
other service department evidence. In other words, the 
claimant's assertions that he "engaged in combat with the 
enemy" are not sufficient, by themselves, to establish this 
fact.  The record must first contain recognized military 
citations or other supportive evidence to establish that he 
"engaged in combat with the enemy."

If the determination with respect to this step is 
affirmative, then (and only then), a second step requires 
that the veteran's lay testimony regarding claimed stressors 
must be accepted as conclusive as to their actual occurrence 
and no further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service" 
Zarycki at 98.

Further, the Board notes that the Court has indicated that 
the mere presence in a combat situation when reporting 
indirect experiences of an individual is not sufficient to 
show that he was engaged in combat with the enemy.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (aff'd on reconsideration, 
1 Vet. App. 406 (1991).

In West v. Brown, 7 Vet. App. 70 (1994), the Court elaborated 
on the analysis in Zarycki.  In Zarycki, the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.

Upon reviewing Zarycki and West, it appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such stressor or stressors, then 
and only then, should the case be referred for a medical 
examination to determine the sufficiency of the stressor and 
whether the remaining elements required to support the 
diagnosis of PTSD have been met.

In such a referral, the adjudicators should specify to the 
examiner(s) precisely what stressors have been accepted as 
established by the record, and the medical examiners must be 
instructed that only those events may be considered in 
determining whether stressors to which the appellant was 
exposed during service were of sufficient severity as to have 
resulted in current psychiatric symptoms.  In other words, if 
the adjudicator determines that the existence of an alleged 
stressor or stressors in service is not established by the 
record, a medical examination to determine whether PTSD due 
to service is present would be pointless.

Likewise, if the examiners render a diagnosis of PTSD that is 
not clearly based upon stressors in service whose existence 
the adjudicators have accepted, the examination would be 
inadequate for rating purposes.

Importantly, the RO must also consider the veteran's claim of 
entitlement to service connection for PTSD in light of 38 
U.S.C.A. 1154 (b) (West 1991); Collette v. Brown, 82 F.3d 389 
(1996) and Cohen v. Brown, 10 Vet. App. 128 (1997).  In 
Cohen, the Court discussed three requisite elements for 
eligibility for PTSD: (1) A current, clear medical diagnosis 
of PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.

The Board notes that Cohen v. Brown alters the analysis in 
connection with claims for service connection for PTSD.  
Significantly, the Court points out that VA has adopted the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV) in amending 38 C.F.R. 4.125 & 4.126. See 61 Fed.Reg. 
52695-52702 (1996).  

VA is also guided by the provisions of VA Adjudication 
Procedure Manual M21-1 (Manual M21-1) which refer to the 
third revised edition of the DSM. See e.g., Manual M21-1, 
Part VI, 11.38 (1996) (same PTSD criteria as DSM-III-R).

The Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is this: the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.  The 
criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.





A more susceptible individual may have PTSD based on exposure 
to a stressor that would not necessarily have the same effect 
on "almost everyone."  The sufficiency of a stressor is 
accordingly, now a clinical determination for the examining 
mental health professional.  Cohen v. Brown, slip op. at 38- 
39 (Nebeker, Chief Judge, concurring by way of synopsis).

The Court also noted that where "there has been an 
'unequivocal' diagnosis of PTSD by mental health 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)."  Id. at 39.  The 
Court went on to indicate that when the RO or the Board 
believes the report is not in accord with applicable DSM 
criteria, it must be returned for a further report.

It appears to the Board that the regulatory amendments to 38 
C.F.R. 4.125 & 4.126 (1998), and the incorporation of DSM-IV, 
will have a potentially liberalizing effect in adjudicating 
claims for service connection for PTSD, particularly when an 
individual is not a combat veteran or who is not shown to 
have "engaged in combat with the enemy."  

Where the law or regulations change while a case is pending, 
the version more favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  As such, the Board believes 
that further development in this case is necessary as the RO 
is not shown to have considered these changes as the rating 
decision last denying his claim was in October 1994.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claims under 38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998), 
and to ensure full compliance with due process requirements, 
the Board is deferring adjudication of the issue of 
entitlement to service connection for PTSD pending a remand 
of the case to the RO for further development as follows:

1.  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleged he was exposed in service 
including dates, unit assignments and the 
names of any friends that were witnesses.  
The veteran is advised that this evidence 
is vitally necessary in order to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible, because without such detail, an 
adequate search for verifying information 
cannot be conducted.

2.  With the additional information 
obtained, the RO should review the file 
and prepare a summary of all the claimed 
stressors.  The summary, and all 
associated documents to include a copy of 
the veteran's record of service (DD-214), 
should be sent to the United States Armed 
Services Center For Research Of Unit 
Records (USASCRUR) formerly (Army and 
Joint Services Environmental Support 
Group (ESG)), 7798 Cissna Road, Suite 
101, Springfield, Virginia 22150-3197.

They should be requested to provide any 
information which might corroborate the 
veteran's alleged stressors.

3.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to a stressor 
or stressors in service, and if so, what 
was the nature of the specific stressors.  
In reviewing the determination the 
attention of the RO is directed to the 
cases of Zarycki, Cohen and Patton, and 
the discussion above.

If the RO determines that the record 
establishes the existence of a stressor 
or stressors, the RO must specify what 
stressor or stressors in service it has 
determined is or are established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

4.  If and only if the RO determines that 
the record establishes the existence of a 
stressor or stressors, then the RO should 
arrange for the veteran to be accorded an 
examination by a board of two VA 
psychiatrists, if available, who have not 
previously examined him to determine the 
nature and etiology of any psychiatric 
disorder(s) which may be present.  The RO 
is to stress to the veteran the 
seriousness of the scheduled examination, 
the importance of a definite diagnosis, 
and the obligation of reporting to the 
examination at the proper place and time.  
The claims file and a separate copy of 
this remand must be made available to 
each examiner prior and pursuant to 
conduction and completion of the 
examinations and the examination reports 
must be annotated by the examiners in 
this regard.

The RO must specify for the examiners the 
stressor or stressors that it has 
determined are established by the record 
and the examiners must be instructed that 
only those events may be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in current psychiatric symptoms 
and in determining whether the nature of 
the alleged event is of the quality 
required to produce PTSD.

The examination report should reflect 
review of the pertinent material in the 
claims folder.  The examiners should 
integrate the previous psychiatric 
findings and diagnoses with the current 
findings to obtain an accurate picture of 
the nature of the veteran's psychiatric 
status.

If the diagnosis of PTSD is deemed 
appropriate, the examiners should specify 
(1) whether each alleged stressor found 
to be established by the record by the RO 
was sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied; and (3) whether there is 
a link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiners.

The examination report should include the 
complete rationale for all opinions 
expressed.  Any necessary special studies 
including PTSD sub scales should be 
conducted. The examiners must be 
requested to assign a Global Assessment 
of Functioning Score (GAF) consistent 
with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders, and explain 
what the assigned score means.

Any opinions expressed must be 
accompanied by a complete rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1995).

6.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issue of entitlement to 
service-connection for PTSD in light of 
Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Cohen v. Brown, 10 Vet. App. 128 
(1997);Gaines v. West, 11 Vet. App. 353 
(1998) and Patton v. West 12 vet. App. 
272 (1999).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

